Mr. Justice Waterman delivered the opinion of the Court. It is urged that there was not only a sale of the cattle to Bussell, but a delivery also, and that consequently the property in the cattle passed to Bussell, and plaintiffs can not maintain this suit. The delivery was by an order upon the appellant, the bailee in whose custody the cattle were, to deliver them to Bussell; this order was handed to Fleischman, who was Bus-sell’s agent to buy and ship. This we think would be a good delivery. Taxworth v. Moore, 9 Pick. 347; Carter v. Willard, 19 Pick. 1; Burton v. Curvea, 40 Ill. 320; Weber v. Granger, 78 Ill. 230. It appears that Fleischman, upon receiving the telegram from Bussell, bought in Bussell’s name two loads of cattle; one of these, consisting of twenty-three head, he shipped to Bussell and drew a draft upon him for their cost, which draft Bussell paid. By the purchase of one load, Fleischman’s authority to buy was exhausted, and if it appeared -that the load shipped to Bussell was purchased before the buying of the load from appellee, it would be clear that Bus-sell acquired no property in the cattle purchased from appellee. In the absence of evidence as to which load of cattle was first purchased, and consequently, which load Fleischman had authority to buy, recourse must be had to an examination of the conduct of Fleischman, for the purpose of determining which load it was that he bona fide intended in the discharge of his commission to buy for the use and benefit of Bussell. In buying one or the other of these loads, Fleischman did not intend to buy for Bussell; was not acting for him but for himself, intending to use the cattle for his own fraudulent purposes. If the cattle purchased from appellee were purchased with a fraudulent intent by Fleischman to apply them to his use, such purpose, not being the carrying out of any order received from Bussell, would, as between Fleischman and Bus-sell, be a thing by which Bussell would neither be bound nor acquire any property, while appellee might be able, as an innocent party, to hold Bussell to a bargain so made. Appellee, if allowed to recover the purchase price from Bussell, would do so upon the ground that it and Bussell being equally innocent, he having put it in the power of Fleischman to defraud is the one who must suffer, rather than they. Appellee has not, so far as appears since all the facts became known to it, sought to hold Bussell, but by bringing the present action has acquiesced in his representation of Fleischman’s purchase. Appellant has not acted upon anything that Bussell did; it is immaterial to it whether it respond to Bussell or appellee for the value of these cattle which it delivered upon a forged order; and its insistence that the property in these cattle passed to Bussell, despite the fraud Of Fleischman and the repudiation of his acts by both Bussell and Fleischman, is an urgence of an alleged technical transfer between other parties, without its having, as an innocent party, delivered the cattle upon the order of the party whose property it alleges the cattle were. If the order had not been forged, if appellant had from Bussell authority to deliver, its position would be very different. The question in this case is not, however, in whom was the ownership and right of possession of these cattle when appellant delivered them to Holmes & Pattison, but in whom was the ownership and right of possession at the time this action was brought. Granting that the sale and delivery by appellee was' such as to then vest the property in Bussell, appellee and Bussell could rescind such sale and revest appellee with the ownership of the cattle. This they did. Bussell, upon being informed of the purchase by Fleischman, repudiated it as made without authority; and appellee acquiesced in such repudiation by bringing this suit, which is in disaffirmance of any ownership by Bussell. Appellant delivered the cattle upon a forged order. There was no authority from appellee or Bussell to deliver the cattle to Homes & Pattison. Appellants are therefore liable to appellee or Bussell for the value of the cattle. Ho custom can make valid a delivery upon a forged order. Bussell, distinctly, before the beginning of this suit, repudiated the sale claimed to have been made to him, and appellee accepted and acquiesced in the position. The contract and sale between appellee and Bussell, if any there was, they by mutual consent abandoned. Contracts may not only be rescinded by .mutual consent, but a rescission may be inferred from the conduct of parties. Tine v. Rogers, 15 Mo. 315; Wehrli v. Renholdt, 107 Ill. 60; Fletcher v. Cole, 23 Vt. 114; Tomlinson et al. v. Roberts, 25 Conn. 477; Alden v. Thurber, 149 Mass. 271; Parmly v. Buckley, 103 Ill. 115. While it is true that to maintain the action of trover the plaintiff must hav.e had at the time of conversion a complete property, either general or special, in the property, and actual possession or a right to immediate possession, yet the general rule is. that by the rescission of a contract each party is remitted to his original right. Briggs v. Murther, 12 Phila. 179; King v. Price, 2 Chitty, 18 Conn. Law, 416; 18 Am. Ency. of Law, 92. The plaintiff, by virtue of the rescission and abandonment by mutual consent of the contract of sale, if any there was, was remitted to this ownership and right of possession as of the time of the conversion, the rights of no third persons having intervened; the ownership and right of possession of the cattle was thus at the beginning of this action in appellee, and to them appellant must respond. The judgment of the Circuit Court is affirmed.